DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 09/29/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a front portion” in claim is a relative term which renders the claim indefinite. The term “a front portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 4, 8 – 12 and 16 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Sprunk (US 20220063662) in view of ISHII (US 20180178800).

Claim 1, Sprunk discloses a computer-implemented method comprising:
receiving a previously-generated surfel map depicting an area in which a vehicle is located, the surfel map comprising a plurality of surfels, each surfel corresponding to a respective different location in the area in which a vehicle is located [see at least p0005,0008, 0010, 0022,0024 - a system can quickly integrate new sensor data with the data in the surfel map to generate a representation that is also a surfel map. This process is especially time- and memory-efficient because surfels require relatively little bookkeeping, as each surfel is an independent entity; the surfel map can be used with sensor data to generate a prediction for a state of an environment surrounding the vehicle. A system on-board the vehicle can obtain the surfel data, e.g. surfel data that has been generated by one or more vehicles navigating through the environment at respective previous time points, from a server system and the sensor data from one or more sensors on-board the vehicle. The system can then combine the surfel data and the sensor data to generate a prediction for one or more objects in the environment];

receiving, from one or more sensors, sensor data representing the area in which the vehicle is locate [see at least p0005 - the surfel map can be used with sensor data to generate a prediction for a state of an environment surrounding the vehicle. A system on-board the vehicle can obtain the surfel data, e.g. surfel data that has been generated by one or more vehicles navigating through the environment at respective previous time points, from a server system and the sensor data from one or more sensors on-board the vehicle. The system can then combine the surfel data and the sensor data to generate a prediction for one or more objects in the environment];

determining, based on the sensor data, that the area in which a vehicle is located includes a dynamic object having a changed shape relative to its representation in the surfel map; 
[see at least p0037 - The raw sensor data 125 might show that the environment through which the vehicle 102 is navigating has changed. In some cases, the changes might be large and discontinuous, e.g., if a new building has been constructed or a road has been closed for construction since the last time the portion of the global surfel map 145 corresponding to the environment has been updated. In some other cases, the changes might be small and continuous, e.g., if a bush grew by an inch or a leaning pole increased its tilt. In either case, the raw sensor data 125 can capture these changes to the world, and the environment prediction system 130 can use the raw sensor data to update the data characterizing the environment stored in the global surfel map 145 to reflect these changes in the environment prediction 135];
and
Sprunk does not specifically disclose generating an updated path for the vehicle to travel that avoids an occlusion by the changed shape of the dynamic object of a line of sight of one or more sensors to an area of interest.
	However, ISHII discloses an information processing apparatus and the like capable of assisting safe driving of vehicles at places such as intersections where the view from the vehicles is obstructed or restricted are successfully implemented [see p0007].
	Further providing, the blind spot determining unit 103 determines that the subsequent image is a blind spot image in which the object may be present at a blind spot of the traffic mirror. In other words, the blind spot determining unit 103 determines whether a moving object that has been seen in the traffic mirror is no longer seen therein in the consecutive time-series images and determines that the image in which the moving object is no longer seen is a blind spot image; The output processing unit 102 generates driving assist information for a vehicle on the basis of the size of the object calculated by the calculating unit 101 and outputs the generated driving assist information. The driving assist information is generated in accordance with change information regarding a change in size of the object in at least two consecutive time-series images and is output. If the change information indicates an increase in the size, the driving assist information includes at least one of information for causing the vehicle to decelerate and information for causing the vehicle to move in a direction to be away from the object. In addition, if the change information indicates an increase in the size, the driving assist information includes information for causing the vehicle to start traveling after the object moves away from the vehicle [see Figs 9b, 10 and 13, p0140 – 0149].
	Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk, generating an updated path for the vehicle to travel that avoids an occlusion by the changed shape of the dynamic object of a line of sight of one or more sensors to an area of interest, providing predictive behavior to avoid hazards when the view from the vehicle being driven is obstructed or restricted. 

Claim 2, Sprunk discloses the method of claim 1, wherein the area of interest corresponds to a location from which cross traffic, pedestrians, or cyclists are predicted to originate [see at least p0087 - system can combine the surfel data and the sensor data to generate a new object prediction for the hedge that represents its current dimensions. The planning subsystem can process the generated object prediction to update the planned path so that the vehicle can take a different particular position on the first street in order to be able to observe the oncoming traffic around the hedge].







Claim 3, Sprunk discloses the method of claim 1, further comprising:
in response to determining that the area in which the vehicle is located includes a dynamic object having a changed shape relative to its representation in the surfel map, determining that the changed shape will result in occlusion of a line of sight of the one or more sensors to the area of interest [see at least p0087 - The surfel data includes surfels representing a hedge on the left side of the first street, such that the hedge obstructs the sensors of the vehicle from being able to observe oncoming traffic moving towards the vehicle on the second street. Using this existing surfel data, before the vehicle arrives at the second street the planning subsystem might have determined to take a particular position on the first street in order to be able observe the oncoming traffic around the hedge. However, as the vehicle approaches the second street, the sensors capture sensor data that indicates that the hedge has grown. The system can combine the surfel data and the sensor data to generate a new object prediction for the hedge that represents its current dimensions].
Sprunk does not specifically disclose wherein the updated path is generated in response to determining that the changed shape will result in occlusion of the line of sight of the one or more sensors to the area of interest.

However, ISHII discloses an information processing apparatus and the like capable of assisting safe driving of vehicles at places such as intersections where the view from the vehicles is obstructed or restricted are successfully implemented [see p0007].
	Further providing, the blind spot determining unit 103 determines that the subsequent image is a blind spot image in which the object may be present at a blind spot of the traffic mirror. In other words, the blind spot determining unit 103 determines whether a moving object that has been seen in the traffic mirror is no longer seen therein in the consecutive time-series images and determines that the image in which the moving object is no longer seen is a blind spot image; The output processing unit 102 generates driving assist information for a vehicle on the basis of the size of the object calculated by the calculating unit 101 and outputs the generated driving assist information. The driving assist information is generated in accordance with change information regarding a change in size of the object in at least two consecutive time-series images and is output. If the change information indicates an increase in the size, the driving assist information includes at least one of information for causing the vehicle to decelerate and information for causing the vehicle to move in a direction to be away from the object. In addition, if the change information indicates an increase in the size, the driving assist information includes information for causing the vehicle to start traveling after the object moves away from the vehicle [see Figs 9b, 10 and 13, p0140 – 0149].
	Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk, wherein the updated path is generated in response to determining that the changed shape will result in occlusion of the line of sight of the one or more sensors to the area of interest, providing predictive behavior to avoid hazards when the view from the vehicle being driven is obstructed or restricted.

Claim 4, Sprunk discloses the method of claim 3, but does not specifically disclose wherein generating an updated path for the vehicle to travel comprises causing the vehicle to move forward a predetermined amount.
	However, ISHII discloses the driving assist information is generated in accordance with change information regarding a change in size of the object in at least two consecutive time-series images and is output. If the change information indicates an increase in the size, the driving assist information includes at least one of information for causing the vehicle to decelerate and information for causing the vehicle to move in a direction to be away from the object. In addition, if the change information indicates an increase in the size, the driving assist information includes information for causing the vehicle to start traveling after the object moves away from the vehicle [see Figs 9b, 10 and 13, p0140 – 0149].
Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk, wherein generating an updated path for the vehicle to travel comprises causing the vehicle to move forward a predetermined amount, providing predictive behavior to avoid hazards when the view from the vehicle being driven is obstructed or restricted.




Claim 9, Sprunk discloses a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising [see at least p0182- one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution by, or to control the operation of, data processing apparatus. The computer storage medium can be a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device, or a combination of one or more of them]:
receiving a previously-generated surfel map depicting an area in which a vehicle is located, the surfel map comprising a plurality of surfels, each surfel corresponding to a respective different location in the area in which a vehicle is located; [see at least p0005,0008, 0010, 0022,0024 - a system can quickly integrate new sensor data with the data in the surfel map to generate a representation that is also a surfel map. This process is especially time- and memory-efficient because surfels require relatively little bookkeeping, as each surfel is an independent entity; the surfel map can be used with sensor data to generate a prediction for a state of an environment surrounding the vehicle. A system on-board the vehicle can obtain the surfel data, e.g. surfel data that has been generated by one or more vehicles navigating through the environment at respective previous time points, from a server system and the sensor data from one or more sensors on-board the vehicle. The system can then combine the surfel data and the sensor data to generate a prediction for one or more objects in the environment];

receiving, from one or more sensors, sensor data representing the area in which the vehicle is located [see at least p0005 - the surfel map can be used with sensor data to generate a prediction for a state of an environment surrounding the vehicle. A system on-board the vehicle can obtain the surfel data, e.g. surfel data that has been generated by one or more vehicles navigating through the environment at respective previous time points, from a server system and the sensor data from one or more sensors on-board the vehicle. The system can then combine the surfel data and the sensor data to generate a prediction for one or more objects in the environment];



determining, based on the sensor data, that the area in which a vehicle is located includes a dynamic object having a changed shape relative to its representation in the surfel map [see at least p0037 - The raw sensor data 125 might show that the environment through which the vehicle 102 is navigating has changed. In some cases, the changes might be large and discontinuous, e.g., if a new building has been constructed or a road has been closed for construction since the last time the portion of the global surfel map 145 corresponding to the environment has been updated. In some other cases, the changes might be small and continuous, e.g., if a bush grew by an inch or a leaning pole increased its tilt. In either case, the raw sensor data 125 can capture these changes to the world, and the environment prediction system 130 can use the raw sensor data to update the data characterizing the environment stored in the global surfel map 145 to reflect these changes in the environment prediction 135];
Sprunk does not specifically disclose generating an updated path for the vehicle to travel that avoids an occlusion by the changed shape of the dynamic object of a line of sight of one or more sensors to an area of interest.
	However, ISHII discloses an information processing apparatus and the like capable of assisting safe driving of vehicles at places such as intersections where the view from the vehicles is obstructed or restricted are successfully implemented [see p0007].
	Further providing, the blind spot determining unit 103 determines that the subsequent image is a blind spot image in which the object may be present at a blind spot of the traffic mirror. In other words, the blind spot determining unit 103 determines whether a moving object that has been seen in the traffic mirror is no longer seen therein in the consecutive time-series images and determines that the image in which the moving object is no longer seen is a blind spot image; The output processing unit 102 generates driving assist information for a vehicle on the basis of the size of the object calculated by the calculating unit 101 and outputs the generated driving assist information. The driving assist information is generated in accordance with change information regarding a change in size of the object in at least two consecutive time-series images and is output. If the change information indicates an increase in the size, the driving assist information includes at least one of information for causing the vehicle to decelerate and information for causing the vehicle to move in a direction to be away from the object. In addition, if the change information indicates an increase in the size, the driving assist information includes information for causing the vehicle to start traveling after the object moves away from the vehicle [see Figs 9b, 10 and 13, p0140 – 0149].
	Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk, generating an updated path for the vehicle to travel that avoids an occlusion by the changed shape of the dynamic object of a line of sight of one or more sensors to an area of interest, providing predictive behavior to avoid hazards when the view from the vehicle being driven is obstructed or restricted. 



Claim 10, Sprunk discloses the system of claim 9, wherein the area of interest corresponds to a location from which cross traffic, pedestrians, or cyclists are predicted to originate. [see at least p0087 - system can combine the surfel data and the sensor data to generate a new object prediction for the hedge that represents its current dimensions. The planning subsystem can process the generated object prediction to update the planned path so that the vehicle can take a different particular position on the first street in order to be able to observe the oncoming traffic around the hedge].


Claim 11, Sprunk discloses the system of claim 9, wherein the operations further comprise:
in response to determining that the area in which the vehicle is located includes a dynamic object having a changed shape relative to its representation in the surfel map, determining that the changed shape will result in occlusion of a line of sight of the one or more sensors to the area of interest [see at least p0087 - The surfel data includes surfels representing a hedge on the left side of the first street, such that the hedge obstructs the sensors of the vehicle from being able to observe oncoming traffic moving towards the vehicle on the second street. Using this existing surfel data, before the vehicle arrives at the second street the planning subsystem might have determined to take a particular position on the first street in order to be able observe the oncoming traffic around the hedge. However, as the vehicle approaches the second street, the sensors capture sensor data that indicates that the hedge has grown. The system can combine the surfel data and the sensor data to generate a new object prediction for the hedge that represents its current dimensions. The planning subsystem can process the generated object prediction to update the planned path so that the vehicle can take a different particular position on the first street in order to be able to observe the oncoming traffic around the hedge].
Sprunk does not specifically disclose wherein the updated path is generated in response to determining that the changed shape will result in occlusion of the line of sight of the one or more sensors to the area of interest.

However, ISHII discloses an information processing apparatus and the like capable of assisting safe driving of vehicles at places such as intersections where the view from the vehicles is obstructed or restricted are successfully implemented [see p0007].
	Further providing, the blind spot determining unit 103 determines that the subsequent image is a blind spot image in which the object may be present at a blind spot of the traffic mirror. In other words, the blind spot determining unit 103 determines whether a moving object that has been seen in the traffic mirror is no longer seen therein in the consecutive time-series images and determines that the image in which the moving object is no longer seen is a blind spot image; The output processing unit 102 generates driving assist information for a vehicle on the basis of the size of the object calculated by the calculating unit 101 and outputs the generated driving assist information. The driving assist information is generated in accordance with change information regarding a change in size of the object in at least two consecutive time-series images and is output. If the change information indicates an increase in the size, the driving assist information includes at least one of information for causing the vehicle to decelerate and information for causing the vehicle to move in a direction to be away from the object. In addition, if the change information indicates an increase in the size, the driving assist information includes information for causing the vehicle to start traveling after the object moves away from the vehicle [see Figs 9b, 10 and 13, p0140 – 0149].
	Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk, wherein the updated path is generated in response to determining that the changed shape will result in occlusion of the line of sight of the one or more sensors to the area of interest, providing predictive behavior to avoid hazards when the view from the vehicle being driven is obstructed or restricted.







Claim 12, Sprunk discloses the system of claim 11, wherein generating an updated path for the vehicle to travel comprises causing the vehicle to move forward a predetermined amount.
However, ISHII discloses the driving assist information is generated in accordance with change information regarding a change in size of the object in at least two consecutive time-series images and is output. If the change information indicates an increase in the size, the driving assist information includes at least one of information for causing the vehicle to decelerate and information for causing the vehicle to move in a direction to be away from the object. In addition, if the change information indicates an increase in the size, the driving assist information includes information for causing the vehicle to start traveling after the object moves away from the vehicle [see Figs 9b, 10 and 13, p0140 – 0149].
Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk, wherein generating an updated path for the vehicle to travel comprises causing the vehicle to move forward a predetermined amount, providing predictive behavior to avoid hazards when the view from the vehicle being driven is obstructed or restricted.





Claims 8 and 16,  as best understood, see 112 above, Sprunk discloses the method of claim 1 and claim 9, further comprising but does not specifically disclose further comprising: determining that the changed shape will not result in occlusion of a line of sight of the one or more sensors to the area of interest; and in response to determining that the changed shape will not result in occlusion of the line of sight of the one or more sensors to the area of interest, causing the vehicle to travel along a previously planned path.
	However, ISHII discloses the hazard predicting unit 1031 determines that the significance of a potential hazard is low when the size of the object reflected in the traffic mirror having the normalized size decreases or does not substantially change as illustrated in FIG. 15;  the information generating unit 1032 may generate vehicle control information indicating that there is no change in control in terms of the speed of the vehicle 2 or the like in accordance with the low significance of a potential hazard as illustrated in FIG. 15. Since it can be determined that the vehicle 3 is traveling in a direction to be away from the vehicle 2 or is stationary when the size of the vehicle 3 in the traffic mirror 73 having the normalized size decreases or does not substantially change in the example illustrated in FIG. 14, the hazard predicting unit 1031 determines that the significance of a potential hazard is low. The information generating unit 1032 may generate information indicating that the determined significance of a potential hazard is low or vehicle control information indicating that there is no change in control in terms of the speed of the vehicle 2 or the like [see at least p0164 and Fig 15].
Therefore, it would have been obvious to one having ordinary skill in the art to modify Sprunk, determining that the changed shape will not result in occlusion of a line of sight of the one or more sensors to the area of interest; and in response to determining that the changed shape will not result in occlusion of the line of sight of the one or more sensors to the area of interest, causing the vehicle to travel along a previously planned path, providing predictive behavior to avoid hazards when the view from the vehicle being driven is obstructed or restricted.
The Examiner would also note in Sprunk, see at least p0046, p0111, p0137- the planning subsystem 150 can thus determine that no changes should be made to planned path for the vehicle 102, despite the presence of detected pedestrians;  the output of the planning subsystem 150 can provide for no changes to the vehicle 410's current path of travel and speed, e.g., since there is sufficient confidence that the barrier 408 will prevent or discourage the pedestrian 402 from traveling along their current trajectory into the road 404.


Claim 17, Sprunk discloses one or more non-transitory computer storage media encoded with computer program instructions that when executed by a plurality of computers cause the plurality of computers to perform operations comprising [see at least p0182 – the program instructions can be encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus];	
receiving a previously-generated surfel map depicting an area in which a vehicle is located, the surfel map comprising a plurality of surfels, each surfel corresponding to a respective different location in the area in which a vehicle is located; [see at least p0005,0008, 0010, 0022,0024 - a system can quickly integrate new sensor data with the data in the surfel map to generate a representation that is also a surfel map. This process is especially time- and memory-efficient because surfels require relatively little bookkeeping, as each surfel is an independent entity; the surfel map can be used with sensor data to generate a prediction for a state of an environment surrounding the vehicle. A system on-board the vehicle can obtain the surfel data, e.g. surfel data that has been generated by one or more vehicles navigating through the environment at respective previous time points, from a server system and the sensor data from one or more sensors on-board the vehicle. The system can then combine the surfel data and the sensor data to generate a prediction for one or more objects in the environment];

receiving, from one or more sensors, sensor data representing the area in which the vehicle is located [see at least p0005 - the surfel map can be used with sensor data to generate a prediction for a state of an environment surrounding the vehicle. A system on-board the vehicle can obtain the surfel data, e.g. surfel data that has been generated by one or more vehicles navigating through the environment at respective previous time points, from a server system and the sensor data from one or more sensors on-board the vehicle. The system can then combine the surfel data and the sensor data to generate a prediction for one or more objects in the environment];



determining, based on the sensor data, that the area in which a vehicle is located includes a dynamic object having a changed shape relative to its representation in the surfel map [see at least p0037 - The raw sensor data 125 might show that the environment through which the vehicle 102 is navigating has changed. In some cases, the changes might be large and discontinuous, e.g., if a new building has been constructed or a road has been closed for construction since the last time the portion of the global surfel map 145 corresponding to the environment has been updated. In some other cases, the changes might be small and continuous, e.g., if a bush grew by an inch or a leaning pole increased its tilt. In either case, the raw sensor data 125 can capture these changes to the world, and the environment prediction system 130 can use the raw sensor data to update the data characterizing the environment stored in the global surfel map 145 to reflect these changes in the environment prediction 135];
Sprunk does not specifically disclose generating an updated path for the vehicle to travel that avoids an occlusion by the changed shape of the dynamic object of a line of sight of one or more sensors to an area of interest.
	However, ISHII discloses an information processing apparatus and the like capable of assisting safe driving of vehicles at places such as intersections where the view from the vehicles is obstructed or restricted are successfully implemented [see p0007].
	Further providing, the blind spot determining unit 103 determines that the subsequent image is a blind spot image in which the object may be present at a blind spot of the traffic mirror. In other words, the blind spot determining unit 103 determines whether a moving object that has been seen in the traffic mirror is no longer seen therein in the consecutive time-series images and determines that the image in which the moving object is no longer seen is a blind spot image; The output processing unit 102 generates driving assist information for a vehicle on the basis of the size of the object calculated by the calculating unit 101 and outputs the generated driving assist information. The driving assist information is generated in accordance with change information regarding a change in size of the object in at least two consecutive time-series images and is output. If the change information indicates an increase in the size, the driving assist information includes at least one of information for causing the vehicle to decelerate and information for causing the vehicle to move in a direction to be away from the object. In addition, if the change information indicates an increase in the size, the driving assist information includes information for causing the vehicle to start traveling after the object moves away from the vehicle [see Figs 9b, 10 and 13, p0140 – 0149].
	Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk, generating an updated path for the vehicle to travel that avoids an occlusion by the changed shape of the dynamic object of a line of sight of one or more sensors to an area of interest, providing predictive behavior to avoid hazards when the view from the vehicle being driven is obstructed or restricted. 




Claim 18, Sprunk discloses the non-transitory computer storage media of claim 17, wherein the area of interest corresponds to a location from which cross traffic, pedestrians, or cyclists are predicted to originate [see at least p0087 - system can combine the surfel data and the sensor data to generate a new object prediction for the hedge that represents its current dimensions. The planning subsystem can process the generated object prediction to update the planned path so that the vehicle can take a different particular position on the first street in order to be able to observe the oncoming traffic around the hedge].



Claim 19, Sprunk discloses the non-transitory computer storage media of claim 17, further comprising:
in response to determining that the area in which the vehicle is located includes a dynamic object having a changed shape relative to its representation in the surfel map, determining that the changed shape will result in occlusion of a line of sight of the one or more sensors to the area of interest [see at least p0087 - The surfel data includes surfels representing a hedge on the left side of the first street, such that the hedge obstructs the sensors of the vehicle from being able to observe oncoming traffic moving towards the vehicle on the second street. Using this existing surfel data, before the vehicle arrives at the second street the planning subsystem might have determined to take a particular position on the first street in order to be able observe the oncoming traffic around the hedge. However, as the vehicle approaches the second street, the sensors capture sensor data that indicates that the hedge has grown. The system can combine the surfel data and the sensor data to generate a new object prediction for the hedge that represents its current dimensions. The planning subsystem can process the generated object prediction to update the planned path so that the vehicle can take a different particular position on the first street in order to be able to observe the oncoming traffic around the hedge].
Sprunk does not specifically disclose wherein the updated path is generated in response to determining that the changed shape will result in occlusion of the line of sight of the one or more sensors to the area of interest.

However, ISHII discloses an information processing apparatus and the like capable of assisting safe driving of vehicles at places such as intersections where the view from the vehicles is obstructed or restricted are successfully implemented [see p0007].
	Further providing, the blind spot determining unit 103 determines that the subsequent image is a blind spot image in which the object may be present at a blind spot of the traffic mirror. In other words, the blind spot determining unit 103 determines whether a moving object that has been seen in the traffic mirror is no longer seen therein in the consecutive time-series images and determines that the image in which the moving object is no longer seen is a blind spot image; The output processing unit 102 generates driving assist information for a vehicle on the basis of the size of the object calculated by the calculating unit 101 and outputs the generated driving assist information. The driving assist information is generated in accordance with change information regarding a change in size of the object in at least two consecutive time-series images and is output. If the change information indicates an increase in the size, the driving assist information includes at least one of information for causing the vehicle to decelerate and information for causing the vehicle to move in a direction to be away from the object. In addition, if the change information indicates an increase in the size, the driving assist information includes information for causing the vehicle to start traveling after the object moves away from the vehicle [see Figs 9b, 10 and 13, p0140 – 0149].
	Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk, wherein the updated path is generated in response to determining that the changed shape will result in occlusion of the line of sight of the one or more sensors to the area of interest, providing predictive behavior to avoid hazards when the view from the vehicle being driven is obstructed or restricted.

Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sprunk (US 20220063662) in view of ISHII (US 20180178800) and KIM (US 20190056749).

Claims 5 and 13, as best understood, see 112b above, Sprunk discloses the method of claim 3 and 11, but does not specifically disclose wherein generating an updated path for the vehicle to travel comprises causing the vehicle to advance a front portion of the vehicle beyond the dynamic object.
	However, Kim discloses a method of generating a route for a vehicle to depart from a parked state based on measured object information. The present disclosure may further provide a method of securing the safety of a user by controlling a door of a vehicle based on object information [see p0009].
	Further, the controller 850 may determine whether it is possible to generate a route to an empty space between the objects OB1423 and OB1424, when the object OB1423 and OB1424 exist in the route through which the vehicle performs parking out by moving forward.  The controller 850 may determine whether the object OB1423 and OB1424 exists in the space occupied by the vehicle 100 when moving forward, based on the information related to the object OB1423 and OB1424.
 For example, the controller 850 may determine whether the object OB1423 and OB1424 exists in the space occupied by the vehicle 100 when moving forward, based on the cross section having the largest area among the cross section perpendicular to the traveling direction of the vehicle 100.
When it is determined that the object OB1423 and OB1424 does not exist in the space occupied by the vehicle 100 when moving forward and a route to an empty space between the objects OB1423 and OB1424 can be generated, the controller 850 may generate a route A1440 through which the vehicle 100 steers to perform parking out. When there is a moving object OB1423, the controller 850 may determine whether it is possible to generate a route to an empty space between the objects OB1423 and OB1424, based on distance and speed information with respect to the moving object OB1423. T
The controller 850 may determine whether the moving object OB1423 enters into the space occupied when moving forward and the entering time, based on the distance and the speed information with respect to the moving object OB1423 The controller 850 may determine whether it is possible to generate a route to an empty space between the objects OB1423 and OB1424, based on information on whether the moving object OB1423 enters into the space occupied when moving forward and the entering time [see p0464 – o0469 and Fig 14B]
Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk as modified, wherein generating an updated path for the vehicle to travel comprises causing the vehicle to advance a front portion of the vehicle beyond the dynamic object, providing a system to determine whether the object is located in a space through which the vehicle passes based on the vehicle traveling in a forward direction. 


Claim(s) 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sprunk (US 20220063662) in view of ISHII (US 20180178800) and Karasev (US 20200272148).

Claim 6, Sprunk as modified discloses the method of claim 3, wherein generating an updated path for the vehicle to travel comprises causing the vehicle to move forward an amount corresponding to the change in dimensions of the dynamic object as determined based on the sensor data.
	However, Karasev discloses a non-limiting list of objects may include obstacles in an environment, including but not limited to pedestrians, animals, cyclists, trucks, motorcycles, other vehicles, or the like. Such objects in the environment have a “geometric pose” (which may also be referred to herein as merely “pose”) comprising a location and/or orientation of the overall object relative to a frame of reference. In some examples, pose may be indicative of a position of an object (e.g., pedestrian), an orientation of the object, or relative appendage positions of the object. Geometric pose may be described in two-dimensions (e.g., using an x-y coordinate system) or three-dimensions (e.g., using an x-y-z or polar coordinate system), and may include an orientation (e.g., roll, pitch, and/or yaw) of the object [see p0009].
	Further teaching, a prediction system of a computing device of the autonomous vehicle can include a machine learning model trained to output data that can be used to generate one or more predicted trajectories of objects proximate to the autonomous vehicle. For example, the machine learning model can output coordinates (e.g., x-coordinates and y-coordinates) associated with the object (e.g., a third-party vehicle) at one or more times in the future (e.g., 1 second, 2 seconds, 3 seconds, etc.). In some examples, the machine learning model can output coordinates associated with the object as well as probability information associated with each coordinat [see at least p0016].

Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk as modified, wherein generating an updated path for the vehicle to travel comprises causing the vehicle to move forward an amount corresponding to the change in dimensions of the dynamic object as determined based on the sensor data, providing 
a perception system for the autonomous vehicle to recognize objects in the environment so that the autonomous vehicle can plan a safe route through the environment.





Claim 14, Sprunk discloses the system of claim 11, but does not specifically disclose wherein generating an updated path for the vehicle to travel comprises causing the vehicle to move forward an amount corresponding to the change in dimensions of the dynamic object as determined based on the sensor data.
However, Karasev discloses a non-limiting list of objects may include obstacles in an environment, including but not limited to pedestrians, animals, cyclists, trucks, motorcycles, other vehicles, or the like. Such objects in the environment have a “geometric pose” (which may also be referred to herein as merely “pose”) comprising a location and/or orientation of the overall object relative to a frame of reference. In some examples, pose may be indicative of a position of an object (e.g., pedestrian), an orientation of the object, or relative appendage positions of the object. Geometric pose may be described in two-dimensions (e.g., using an x-y coordinate system) or three-dimensions (e.g., using an x-y-z or polar coordinate system), and may include an orientation (e.g., roll, pitch, and/or yaw) of the object [see p0009].
	Further teaching, a prediction system of a computing device of the autonomous vehicle can include a machine learning model trained to output data that can be used to generate one or more predicted trajectories of objects proximate to the autonomous vehicle. For example, the machine learning model can output coordinates (e.g., x-coordinates and y-coordinates) associated with the object (e.g., a third-party vehicle) at one or more times in the future (e.g., 1 second, 2 seconds, 3 seconds, etc.). In some examples, the machine learning model can output coordinates associated with the object as well as probability information associated with each coordinat [see at least p0016].

Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk as modified, wherein generating an updated path for the vehicle to travel comprises causing the vehicle to move forward an amount corresponding to the change in dimensions of the dynamic object as determined based on the sensor data, providing 
a perception system for the autonomous vehicle to recognize objects in the environment so that the autonomous vehicle can plan a safe route through the environment.

Claim 20, Sprunk discloses the non-transitory computer storage media of claim 19, but does not specifically disclose wherein generating an updated path for the vehicle to travel comprises causing the vehicle to move forward an amount corresponding to the change in dimensions of the dynamic object as determined based on the sensor data.
	However, Karasev discloses a non-limiting list of objects may include obstacles in an environment, including but not limited to pedestrians, animals, cyclists, trucks, motorcycles, other vehicles, or the like. Such objects in the environment have a “geometric pose” (which may also be referred to herein as merely “pose”) comprising a location and/or orientation of the overall object relative to a frame of reference. In some examples, pose may be indicative of a position of an object (e.g., pedestrian), an orientation of the object, or relative appendage positions of the object. Geometric pose may be described in two-dimensions (e.g., using an x-y coordinate system) or three-dimensions (e.g., using an x-y-z or polar coordinate system), and may include an orientation (e.g., roll, pitch, and/or yaw) of the object [see p0009].
	Further teaching, a prediction system of a computing device of the autonomous vehicle can include a machine learning model trained to output data that can be used to generate one or more predicted trajectories of objects proximate to the autonomous vehicle. For example, the machine learning model can output coordinates (e.g., x-coordinates and y-coordinates) associated with the object (e.g., a third-party vehicle) at one or more times in the future (e.g., 1 second, 2 seconds, 3 seconds, etc.). In some examples, the machine learning model can output coordinates associated with the object as well as probability information associated with each coordinat [see at least p0016].

Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk as modified, wherein generating an updated path for the vehicle to travel comprises causing the vehicle to move forward an amount corresponding to the change in dimensions of the dynamic object as determined based on the sensor data, providing 
a perception system for the autonomous vehicle to recognize objects in the environment so that the autonomous vehicle can plan a safe route through the environment.









Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sprunk (US 20220063662) in view of ISHII (US 20180178800) and NPL- Scene Flow Propagation for Semantic Mapping and Object Discovery in
Dynamic Street Scenes, 2016 (hereinafter referred to as Scene)

Claim 7 and 15, Sprunk discloses the system and method of claim 1 and 9, but does not specifically disclose wherein determining, based on the sensor data, that the area in which a vehicle is located includes a dynamic object having a changed shape relative to its representation in the surfel map comprises determining that one or more semantic labels corresponding to one or more surfels in the surfel map indicate an object in the area as dynamic.
	However, Scene discloses a novel approach to 3D semantic mapping with stereo cameras that explicitly takes the motion in the scene into account (see Fig. 1): the method maps 3D occupancy of the static scene parts, and – importantly – propagates and updates moving objects in the dynamic map using stereo depth and scene flow. We probabilistically filter image-based semantic segmentations within these maps in order to obtain temporally and spatially consistent semantic 3D segmentations. Based on this persistent 3D semantic representation of the dynamic environment, we propose an object discovery approach that finds object instances based on the shape, appearance, semantics, and motion cues maintained in our maps. Fig. 5 shows a qualitative result of our mapping approach in a high-traffic road scene. It can be seen that the dynamic objects are well segmented from the static parts and not included in the large-scale map. The semantic segmentation finds a consistent labelling of the cars and traffic signs as objects. It also segments the larger surface categories such as road and vegetation well.
	At every time step, we also extract semantic information from the stereo images and filter it in the map through time. We compute an image-level semantic segmentation which results in a probabilistic per-pixel label assignment. Using the label distribution, we perform a Bayesian update on the semantic category of the corresponding voxel. This method of updating the map allows us to integrate information from multiple frames (see Fig. 2). A main advantage of the integration over time is the ability to enforce temporal consistency in the semantic labeling and 3D reconstruction. We additionally employ a probabilistic 3D Voxel-CRF model to enforce spatial consistency of the semantic labels. Note that we filter the distribution over semantic labels in the temporal domain and only apply a CRF on top of the accumulated voxel grid to obtain the most likely explanation of accumulated measurements in each frame [see at least pages 1785 – 1788].
	Therefore, it would have been obvious to one having ordinary skill in the art to include in Sprunk as modified, wherein determining, based on the sensor data, that the area in which a vehicle is located includes a dynamic object having a changed shape relative to its representation in the surfel map comprises determining that one or more semantic labels corresponding to one or more surfels in the surfel map indicate an object in the area as dynamic, providing a mapping representative of object discovery that is less susceptible to occlusions and noisy observation in single stereo frames.  






Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Renee M. LaRose/
Examiner, Art Unit 3664

	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664